DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 04/19/2021 with a request for continued examination filed 05/12/2021.
Claims 1-4, 8-11, 16-20, and 22-26 are pending.
Claims 1, 8-10, 16, and 22 are amended.
Claims 5-7, 12-15, 21, and 27 are cancelled.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Response to Arguments

Applicant’s arguments, filed 04/19/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 8, 10, 11, 16-19, 20, 22, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. US 2015/0120048 to Summer et al. (hereinafter Summer), in view of “Model-Mediated Teleoperation: Toward Stable and Transparent Teleoperation Systems” EEE Access ( Volume: 4) January 2016, Pgs 425-449 by Xu et al., (hereinafter Xu), and in further view of “Safe Teleoperation of a dual hand-arm robotic systems” ROBOT2013: First Iberian Robotics Conference. Advances in Intelligent Systems and Computing, vol 253. pp 615-630, 2013 by Rosell et al., (hereinafter Rosell)


Regarding claim 1, Summer teaches:
A method executed at a slave system, connected to a master system, via a communication system, for reacting on an environment, controlled by the master system, the method comprising: [Summer Fig.1, [0006] In an ideal scenario, the live motion images will be communicated to the user display on a near instantaneous basis so that the user will always have an accurate visual basis for understanding the position or pose of the robot relative to its environment; [0008] The invention concerns a method for controlling a robotic system (slave). A control console (master) receives a user input to generate a user robot command. The user robot command will specify a first movement of a robot from a first position to a second position]
receiving a control message, initiated from the master system, the control message comprising control data, associated with the environment, the control message further comprising a time stamp, indicative of a first master model version of the environment on which the master system has based the received control data; [Summer 0022 Referring now to FIG. 1 there is shown a robotic system 100 which includes a slave device or robot 102; [0023] A hand control 112 senses input control motions of a control operator or user and communicates user input signals to the control console 108. In response, the control console (master) periodically communicates a user robot command (control message) 115i to the robot 102 (slave) for controlling (control data) the movement of the base 103 and/or the robot arm 104; further [0023] The communication circuitry is also used for communicating feedback data (first master model version of the environment)  from the robot to the control console. The feedback data can include video image frame data 118 n from camera 106 to facilitate presentation of video images on display 110. The feedback data can also include telemetry data from the robot specifying various conditions associated with the robot. For example, the telemetry can provide measurements relating to the position and orientation of the robot; [0025] The user will initiate user robot commands on the basis of the feedback data obtained from the robot. For example, the feedback data could include image frames 118i provided by camera 106. In effect, the displayed images inform the control operator's understanding of the current pose of the robot and thus guide the control operator as to the required robot motion; [0055] while the invention has been described with regard to robot pose, it should be understood the inventive arrangements are directed more generally to a robot state rather than being limited to robot pose. As will be appreciated by those skilled in the art, robot pose is just one aspect of an overall state of a robot; further [0034] the metadata 204 i can be a time stamp which specifies a time when a particular image frame 118i is captured. The metadata 204i is then attached or associated with a corresponding frame of image data 118i that is communicated from the robot 102 to the control console 108. When a user robot command 115n is generated at the console, metadata 204i is attached or associated with the particular user robot command]  
initiating applying of the control data to a slave model version of the environment identified as a first slave model version of the environment, based on the time stamp, resulting in a first control output, and to a second slave model version of the environment, being the slave model version most recently used by the slave system, resulting in a second control output, [[[[[[Summer 0028 A control operator generates a user robot command 115 n for motion Ma on the basis of the earlier robot state as shown in FIG. 2A. The motion Ma is intended to move the grasping device 109 to contact object 202. If user robot command 115 n is received by the robot after the robot pose has changed to that shown in FIG. 2B, then the grasping device will not move toward object 202 as intended. The motion of the robot will be consistent with user robot command 115 n but grasping device 109 will fail to contact object 202 because the pose of the robot has changed. This unintended outcome is illustrated in FIG. 2B by the vector arrow representing motion Ma which shows the grasping device 109 will fail to move in the proper direction to reach object 202. To actually achieve the outcome intended by the operator (i.e., contacting object 202 with the grasping device), the robot would have to execute motion Mb in a direction as indicated by the vector arrow as shown- applying command Ma (control data) to robot state in Fig.2A (first slave model version) results in robot being at target 202 (first control output), and applying command Ma to robot state in Fig.2B (second slave model version) results in robot not being at target 202 (second control output); [0053] Referring now to FIG. 8B, it may be observed that the end of the robot arm has at time t a particular position pM(t). It will be appreciated by those skilled in the art that pM(t) is a function of s(t), the state of the mobile robot platform (e.g. joint angles, platform position/orientation, and so on). Calculation of pM from s is known in the art. An operator initiates a motion command Δpc (the desired change in pM) based on latent data (first slave model version of the environment)  presented to him at the control console; [0054] When the user command finally arrives at the robot for processing the end of the arm may have a position pM(t) (second slave model version of the environment) which was not in accordance with the operator's understanding at the time his control commands were initiated- Fig.8B shows that: applying command Δpc (command data) to robot state pM(t−Δtd2- Δtc−Δtd1) (first model version of the environment)  would result in the robot being at target pM(t+ΔtM) (first control output), and applying command Δpc to the actual robot state pM(t) (second slave model version of the environment) would result in the robot not being at target (second control output); further [0055] the method for providing latency corrected robot commands as disclosed herein can be used to correct any robot control commands that may be adversely affected by the problem of feedback data latency. Also, while the invention has been described with regard to robot pose, it should be understood the inventive arrangements are directed more generally to a robot state rather than being limited to robot pose. As will be appreciated by those skilled in the art, robot pose is just one aspect of an overall state of a robot.], wherein the first master model version and the first and second slave model versions each comprise a model version of at least one controllable device, controllable from the master system, and of surroundings of the at least one controllable device (A robot (i.e. controllable device) is controllable from a user console (master system) that sends command message to a slave side. Models encompassing current and earlier pose movement and environmental data (i.e. surroundings), such as visual and telemetry, are used for more accurate control. Specifically, data including robot in relation to it’s surroundings and/or data that includes effects of the surroundings on the robot, see P26, P29, P42, P23-24, Summer);
and
initiating a first reaction on the environment according to the control data, in case a discrepancy between the first control output and the second control output is below a first threshold value (If the current state is below any discernable difference from an earlier state, then a first commanded reaction on the environment is commanded. In other words, in this scenario, there is no need for correction Mb to be performed and command as Ma can be performed, see P29-34, Summer), 
or
initiating a second reaction on the environment, according to the control data in combination with rules applicable to the slave system, in case a discrepancy between the first control output and the second control output exceeds the first threshold value.  [Summer [0031] The state comparison described herein is advantageously performed by processing elements located at the robot 102 so that the most current information is being evaluated. Based on the state comparison, the robot 102 determines a difference between the current state of the robot and the earlier state (as discussed above, difference in robot states equates to difference between robot being at target and not being at target, i.e. discrepancy between first and second control output exceeds threshold). The robot then uses this difference information to selectively transform the received user robot command 115 n to a latency-corrected robot command (second reaction according to control data and rules applicable to the slave system). In the scenario described herein, the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot movement which is commanded, a distance the robot has been commanded to move, or both; [0036] if the earlier state is different (rules) as compared to the current state (312: Yes) then the robot will transform the user robot command in step 316 to a latency corrected robot command ]


Summer does not explicitly teach a model version of surroundings of at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three- dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space.

However, Xu from the same or similar field of mode-mediated teleoperation, teaches a model version of surroundings of at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three- dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space (A model of environmental surroundings includes consideration of dynamic object parameters including movable and deformable objects and geometry that represents and describes physical properties of an object, see Pg. 428 Col 2 2nd para and Pg 426 Col 2 2nd para, Xu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the teleoperation as described by Summer and incorporating consideration of object model in surroundings, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better account for changing environment in a slave system so as to continuously estimate and transmit back to a master side for better teleoperation control  (see Pg. 428 Col 2 2nd para and Pg 426 Col 2 2nd para, Xu).
Although, as noted above, Summer teaches the limitation in question, Rosell from the same or similar field of teleoperation, also teaches consideration of surroundings (A robot (controlled device) controlled through an operator interface (master system) send commands to slave system, which also employs environment collision analysis (ie surroundings), see Pg 628, 627, Rosell)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the teleoperation as described by Summer and incorporating environment collision detection, as taught by Rosell.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine potential conflicts in the surroundings that may be dangerous or cause damage (see Pgs. 627-628, Rosell). 


Regarding claim 2, the combination of Summer, Xu, and Rosell teaches the method according to claim 1.
Summer further teaches wherein the first and second slave model versions are acquired by initiating: 
acquiring of the first and second slave model versions from a look-up table, accessible to the slave system, or computations involving backwards iterations on stored slave model versions.  [Summer 0033-34 The robot 102 maintains a log or data store (look-up table) in, which two or more robot state definitions are stored. Each state definition specifies a pose of the robot at a point in time preceding receipt of the user robot command 115 n at the robot. After the user robot command 115 n is received, the robot uses the metadata 204i to identify the appropriate or correct earlier pose from the set of state definitions stored in its log. In particular the robot 102 will use the metadata 204 i to determine the exact pose of robot 102 as would have been understood by the control operator at the time the user command was initiated. Summer 0045…when the user robot command is received, robot 102 consults information specifying its current state or pose and determines that the grasping device 109 is currently at position B.]


Regarding claim 3, the combination of Summer, Xu, and Rosell the method according to claim 1
Summer further teaches wherein the rules applicable to the slave system specify that the slave system shall initiate a reaction involves: 
adjusting the control data based on the determined discrepancy, [Summer [0031] The state comparison described herein is advantageously performed by processing elements located at the robot 102 so that the most current information is being evaluated. Based on the state comparison, the robot 102 determines a difference between the current state of the robot and the earlier state. The robot then uses this difference information to selectively transform the received user robot command 115 n to a latency-corrected robot command. In the scenario described herein, the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot movement which is commanded, a distance the robot has been commanded to move, or both ; [0036] if the earlier state is different as compared to the current state (312: Yes) then the robot will transform the user robot command in step 316 to a latency corrected robot command ]
or
Rosell further teaches prohibit execution of the control data, and indicating the prohibition of execution of the control data to the master system (Execution is stopped (i.e. prohibited), and lack of response is an indication of prohibition of execution, see Pg 628, 627, Rosell)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the teleoperation as described by Summer and incorporating prohibiting execution of control data, as taught by Rosell.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid executing commands that will conflicts with the surroundings, which could thus be dangerous or cause damage (see Pgs. 627-628, Rosell). 



Regarding claim 4, the combination of Summer, Xu, and Rosell the method according to claim 1, wherein the rules are determined based on: 
instructions kept in a storage accessible to the slave system, [Summer [0040] Referring now to FIG. 5, there is provided a block diagram which is useful for understanding a robot 102. The robot includes a processor 512 (such as a central processing unit (CPU), a disk drive unit 506, a main memory 520 and a static memory 518, which communicate with each other via a bus 522. The robot 102 can further include actuator hardware 501, pose sensors 502, video camera hardware interface 503, system clock 504. The robot 102 can also include a communication interface device 516 for implementing wireless data link communications as described herein; [0041] The disk drive unit 506 includes a computer-readable storage medium 510 on which is stored one or more sets of instructions 508 (e.g., software code) configured to implement one or more of the methodologies, procedures, or functions described herein. The instructions 508 can also reside, completely or at least partially, within the main memory 520, the static memory 518, and/or within the processor 512 during execution thereof.] or instructions transmitted to the slave system.  


Regarding claim 8, Summer teaches:
A method executed at a master system, connected to a slave system via a communication system, for controlling an environment via the slave system, the method comprising: [Summer Fig.1, [0006] In an ideal scenario, the live motion images will be communicated to the user display on a near instantaneous basis so that the user will always have an accurate visual basis for understanding the position or pose of the robot relative to its environment; [0008] The invention concerns a method for controlling a robotic system (slave). A control console (master) receives a user input to generate a user robot command. The user robot command will specify a first movement of a robot from a first position to a second position]
initiating determination of control data, intended to control the environment, based on sensor data received from the slave system and an operator action applied on a latest available master model version of the environment, [Summer 0022 Referring now to FIG. 1 there is shown a robotic system 100 which includes a slave device or robot 102; [0023] A hand control 112 senses input control motions of a control operator or user and communicates user input signals to the control console 108. In response, the control console (master) periodically communicates a user robot command 115i to the robot 102 (slave) for controlling (control data) the movement of the base 103 and/or the robot arm 104; further [0025] The user will initiate user robot commands on the basis of the feedback data obtained from the robot (based on sensor data received from the slave system). For example, the feedback data could include image frames 118i (latest available model version of the environment) provided by camera 106. In effect, the displayed images inform the control operator's understanding of the current pose of the robot and thus guide the control operator as to the required robot motion; [0030] The user  input is based on a user observation of a displayed image (e.g. image frame  118.sub.i) associated with the earlier pose of the robot; [0036] a control operator can  understand an earlier pose of the robot based on a video image display (e.g. video image data 118) and/or other types of telemetry data; [0040] The robot 102 can further include actuator hardware 501, pose sensors 502, video camera hardware interface 503; [0055] while the invention has been described with regard to robot pose, it should be understood the inventive arrangements are directed more generally to a robot state rather than being limited to robot pose. As will be appreciated by those skilled in the art, robot pose is just one aspect of an overall state of a robot;]  
initiating determination of a time stamp, indicative of said latest available master model version of the environment and [Summer [0034] the metadata 204 i can be a time stamp which specifies a time when a particular image frame 118i is captured. The metadata 204i is then attached or associated with a corresponding frame of image data (latest available model version of the environment) 118i that is communicated from the robot 102 to the control console 108. When a user robot command 115n is generated at the console, metadata 204i is attached or associated with the particular user robot command], wherein the master model version is a model version of at least one controllable device, controllable at the slave system from the master system, and of surroundings of the at least one controllable device (A robot (i.e. controllable device) is controllable from a user console (master system) that sends command message to a slave side. Environmental data (i.e. surroundings), such as visual and telemetry, are used for more accurate control. Specifically, data including robot in relation to it’s surroundings and/or data that includes effects of the surroundings on the robot, see P26, P29, P42, P23-24, Summer);
initiating transmission , to the slave system, of a control message, comprising the determined control data, and the time stamp.  [Summer [0023] the control console (master) periodically communicates a user robot command (control message) 115i to the robot 102 (slave) for controlling (control data) the movement of the base 103 and/or the robot arm 104; further [0034] the metadata 204 i can be a time stamp which specifies a time when a particular image frame 118i is captured. When a user robot command 115n is generated at the console, metadata 204i is attached or associated with the particular user robot command] 

Summer does not explicitly teach a model version of surroundings of at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three- dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space.

However, Xu from the same or similar field of mode-mediated teleoperation, teaches a model version of surroundings of at least one controllable device, the model version of surroundings comprising one or more of a model of a stationary object in a surrounding three- dimensional (3D) space, a model of a moving object in the surrounding 3D space, a geometrical parameter of an object in the surrounding 3D space, and a physical parameter of an object in the surrounding 3D space (A model of environmental surroundings includes consideration of dynamic object parameters including movable and deformable objects and geometry that represents and describes physical properties of an object, see Pg. 428 Col 2 2nd para and Pg 426 Col 2 2nd para, Xu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the teleoperation as described by Summer and incorporating consideration of object model in surroundings, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better account for changing environment in a slave system so as to continuously estimate and transmit back to a master side for better teleoperation control  (see Pg. 428 Col 2 2nd para and Pg 426 Col 2 2nd para, Xu).

Although, as noted above, Summer teaches all the limitation in question, Rosell from the same or similar field of teleoperation, also teaches consideration of surroundings (A robot (controlled device) controlled through an operator interface (master system) send commands to slave system, which also employs environment collision analysis (ie surroundings), see Pg 628, 627, Rosell)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the teleoperation as described by Summer and incorporating environment collision detection, as taught by Rosell.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine potential conflicts in the surroundings that may be dangerous or cause damage (see Pgs. 627-628, Rosell). 


Regarding claim 10, the combination of Summer, Xu, and Rosell teaches the method according to claim 8, 
Summer further wherein the updated rules applicable for the slave system involve:
- adjusting the control data based on the determined discrepancy, [Summer [0031] The state comparison described herein is advantageously performed by processing elements located at the robot 102 so that the most current information is being evaluated. Based on the state comparison, the robot 102 determines a difference between the current state of the robot and the earlier state. The robot then uses this difference information to selectively transform the received user robot command 115 n to a latency-corrected robot command. In the scenario described herein, the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot movement which is commanded, a distance the robot has been commanded to move, or both ; [0036] if the earlier state is different as compared to the current state (312: Yes) then the robot will transform the user robot command in step 316 to a latency corrected robot command ]
or 
- Rosell further teaches prohibit execution of the control data, and indicating the prohibition of execution of the control data to the master system (Execution is stopped (i.e. prohibited), and lack of response is an indication of prohibition of execution, see Pg 628, 627, Rosell)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the teleoperation as described by Summer and incorporating prohibiting execution of control data, as taught by Rosell.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid executing commands that will conflicts with the surroundings, which could thus be dangerous or cause damage (see Pgs. 627-628, Rosell). 


Regarding claim 11, the combination of Summer, Xu, and Rosell the method according to claim 10.
Summer further teaches wherein the updated rules are valid for at least one of: 
- a predetermined time interval, [Summer (please see mapping for rules in claim 1’s rejection) [0043] System clock 504 is provided to maintain a reference time standard that can be used to keep track of the robot state over a period of time- the rules for comparing robot states are valid for the period of the states] or- until new updated rules, at least partly overriding the mentioned updated rules, are received.  


Claims 16-19 contain limitations similar to those in claims 1-4 and are rejected using the same rationale. Summer [0040-0041] teaches that the slave comprises processor, memory.


Regarding claim 20, Summer teaches the slave system according to claim 16,
Summer further teaches wherein the memory further comprises instructions, which when executed by the processor causes the slave system to: 
initiate acquisition of sensor data associated with the environment; [Summer [0023] The communication circuitry is also used for communicating feedback data  (sensor data) from the robot to the control console. The feedback data can include video image frame data 118 n from camera 106 to facilitate presentation of video images on display 110. The feedback data can also include telemetry data from the robot specifying various conditions associated with the robot. For example, the telemetry can provide measurements relating to the position and orientation of the robot; 0042 The robot 102 also includes pose sensors 502 which can sense various parameters that define a robot pose;  [0055] while the invention has been described with regard to robot pose, it should be understood the inventive arrangements are directed more generally to a robot state rather than being limited to robot pose. As will be appreciated by those skilled in the art, robot pose is just one aspect of an overall state of a robot;]
initiate a comparison between the acquired sensor data and previously acquired sensor data; [Summer 0026 The current pose can be different from the earlier pose for various reasons. For example, the ground or debris on which the robot is positioned may have shifted. Alternatively, the robot may have changed its pose in response to an earlier user command and the data link latency may delay the presentation of image data resulting from the change in pose. In either scenario, the actual current pose is different from the earlier pose; 0043 state information can be continually updated with newer state data as older state data is deleted]
initiate determination of an updated slave model version, based on the comparison; [Summer 0043 state information can be continually updated with newer state data as older state data is deleted]
initiate determination of a time stamp representative of when the slave model version was updated, and [Summer  0043 System clock 504 is provided to maintain a reference time standard that can be used to keep track of the robot state over a period of time. For example, the system clock 504 can be used to periodically index or time stamp pose sensor information. The indexed or time stamped state information can be stored in a database to create a log which is sufficient to specify the pose history of the robot at each of a plurality of periodic intervals for some period of time. For example, the log can be maintained so as to specify the state of the robot at a plurality of periodic intervals for the previous 30 seconds. In order to conserve memory resources, this state information can be continually updated with newer state data as older state data is deleted;  [0036] In step 310 the current state of the robot 102 is compared to an earlier state. This state comparison can be facilitated by the use of the metadata (e.g. time stamp metadata)]
initiate transmission of data associated with the updated slave version model to the master system together with the determined time stamp.  [Summer [0023] The communication circuitry is also used for communicating feedback data  from the robot to the control console. The feedback data can include video image frame data 118 n from camera 106 to facilitate presentation of video images on display 110. The feedback data can also include telemetry data from the robot specifying various conditions associated with the robot. For example, the telemetry can provide measurements relating to the position and orientation of the robot; [0034] the metadata 204 i can be a time stamp which specifies a time when a particular image frame 118i is captured. The metadata 204i is then attached or associated with a corresponding frame of image data 118i that is communicated from the robot 102 to the control console 108]
[0034] the metadata 204 i can be a time stamp which specifies a time when a particular image frame 118i is captured. The metadata 204i is then attached or associated with a corresponding frame of image data 118i that is communicated from the robot 102 to the control console 108;


Claims 22 contains limitations similar to those in claim 8 and is rejected using the same rationale. Summer [0037-0038] teaches that the master system comprises a processor and a memory. 

Regarding claim 25, Summer teaches the master system according to claim 22.
Summer further teaches wherein the memory further comprises instructions, which when executed by the processor  causes the master system to: 
receive data associated with a slave model version, updated at the slave system, and an associated time stamp; [Summer [0025] The user will initiate user robot commands on the basis of the feedback data obtained from the robot. For example, the feedback data could include image frames 118i provided by camera 106. In effect, the displayed images inform the control operator's understanding of the current pose of the robot and thus guide the control operator as to the required robot motion; [0034] the metadata 204 i can be a time stamp which specifies a time when a particular image frame 118i is captured. The metadata 204i is then attached or associated with a corresponding frame of image data 118i that is communicated from the robot 102 to the control console 108. When a user robot command 115n is generated at the console, metadata 204i is attached or associated with the particular user robot command]  
initiate updating of the master model version, based on the receive data, and initiate storage of the updated master model version into a storage accessible to the master system.  [0023 The communication circuitry is also used for communicating feedback data from the robot to the control console. The feedback data can include video image frame data 118 n from camera 106 to facilitate presentation of video images on display 110. The feedback data can also include telemetry data from the robot specifying various conditions associated with the robot. For example, the telemetry can provide measurements relating to the position and orientation of the robot-  a model is stored at the control console, updated by feedback data received from robot]


Regarding claim 26, the combination of Summer, Xu, and Rosell teaches the master system according to claim 25.
Summer further teaches wherein the memory further comprises instructions, which when executed by the processor causes the master system to update the master model version based on at least one of sensor data associated with the at least one controllable device and model parameters provided in the received data.  [0023 The communication circuitry is also used for communicating feedback data from the robot to the control console. The feedback data can include video image frame data 118 n from camera 106 to facilitate presentation of video images on display 110. The feedback data can also include telemetry data from the robot specifying various conditions associated with the robot. For example, the telemetry can provide measurements relating to the position and orientation of the robot; [0042] The robot 102 also includes pose sensors 502 which can sense various parameters that define a robot pose. For example, the pose sensors 503 can include sensors for determining a position of a plurality of joints comprising a robot manipulator 104. The pose sensors can also include sensors for determining an orientation of the robot relative to the earth]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summer, the combination of Summer, Xu, and Rosell in view of Handa (JP2003025259A).


Regarding claim 9, Summer teaches the method according to claim 8.
While Summer teaches rules applicable for the slave (see claim 1’s rejection), and the master sending control message to the slave, Summer does not explicitly teach wherein the control message further comprise updated rules.
However, Handa teaches the concept of the master sending control rules to the slave [Handa [0004] The master side manipulator, and set the control rule of the slave side manipulator… and after confirming that the operation is performed with the operation characteristics desired by the operator, the adjusted control law (updated rules) is newly added to the slave side manipulator]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Summer in view of Handa so that the rules are comprised in the control message because that would enable remote update of the slave [Handa 0003-0005]

Claim 23 contains similar limitations to those in method claim 9 and is rejected using the same rationale.

Claim 24 contains limitations similar to those in claims 9, 10 and is rejected using the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117